[See headnote to S. v. Tow, ante, p. 350.]
The defendant was allowed to appeal in forma pauperis by an order made by Clark, J., at the Fall Term, 1888, of YANCEY Superior Court.
The conviction and judgment in this case was upon an indictment for carrying a pistol concealed about the person of the defendant, and leave to appeal was given without security, upon an affidavit in which appears the same fatal defect as that of S. v. Tow, ante, 350. It must be disposed of in the same manner.
Appeal dismissed.
(353)